Citation Nr: 1827540	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  04-24 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an initial rating in excess of 20 percent prior to November 20, 2012, and in excess of 30 percent thereafter, for right knee patellofemoral syndrome with complex regional pain syndrome (right knee disability).  

3.  Entitlement to an initial rating in excess of 40 percent for limitation of extension of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent prior to May 3, 2004, and in excess of 20 percent thereafter, for left knee strain with complex regional pain syndrome (left knee disability).  

5.  Entitlement to an initial rating in excess of 30 percent for limitation of extension of the left knee.  

6.  Entitlement to total disability based on individual unemployability (TDIU) on an extraschedular basis prior to September 23, 2005.  

7.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or housebound status.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to May 1989 and from November 1989 to May 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2002, February 2009, July 2009, and May 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

A February 2002 rating decision granted service connection for the bilateral knees and assigned a 10 percent rating for the right knee and a noncompensable rating for the left knee, both effective July 3, 2001.  A July 2003 rating decision increased the rating for the right knee to 20 percent effective December 13, 2002.  A May 2004 rating decision granted a 10 percent rating for the left knee prior to May 3, 2004, and a 20 percent rating thereafter, and also granted an earlier effective date of July 3, 2001, for the 20 percent rating for the right knee.  

A September 2005 Board decision denied increased ratings for the knees.  The Veteran appealed the September 2005 denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court vacated the September 2005 Board decision and remanded the matter to the Board.  

This case was previously before the Board in March 2008, September 2010, November 2011, December 2014, July 2015, and most recently in May 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

An April 2015 rating decision assigned a 40 percent rating for limitation of extension of the right knee as of November 20, 2012, and a 30 percent rating for limitation of extension of the left knee as of November 20, 2012.  As limitation of motion is part and parcel of the Veteran's claims for increased ratings of the knees, the Board has jurisdiction over the separate ratings assigned for limitation of extension; thus, they are among the issues currently before the Board.  

In July 2015, the Board remanded the matter of entitlement to TDIU prior to September 23, 2005, for referral to the Director, Compensation Service (Director), for extraschedular consideration.  In a February 2016 administrative decision, the Director denied TDIU on an extraschedular basis.  The matter has been returned to the Board and will be considered on a de novo basis.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (finding that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding that the Veteran's bilateral pes planus has been aggravated by her active service or her service-connected bilateral knee disabilities.  

2.  The weight of the competent and probative evidence is against finding flexion of the right knee limited to 15 degrees or less prior to November 9, 2009.  

3.  The competent and probative evidence is at least in equipoise as to whether extension of the right knee was limited to 10 degrees prior to November 9, 2009.  

4.  The competent and probative evidence is at least in equipoise as to whether there was slight instability of the right knee prior to November 9, 2009.  

5.  The competent and probative evidence is at least in equipoise as to whether the Veteran's right knee symptoms more closely approximate extremely unfavorable ankylosis as of November 9, 2009.  

6.  The weight of the competent and probative evidence is against finding flexion of the left knee limited to 30 degrees or less prior to May 3, 2004.  

7.  The weight of the competent and probative evidence is against finding flexion of the left knee limited to 15 degrees or less as of May 3, 2004, and prior to November 9, 2009.  

8.  The competent and probative evidence is at least in equipoise as to whether there was slight instability of the left knee prior to November 9, 2009.  

9.  The competent and probative evidence is at least in equipoise as to whether the Veteran's left knee symptoms more closely approximate extremely unfavorable ankylosis as of November 9, 2009.  

10.  The weight of the competent and probative evidence is against finding that the Veteran's service-connected disabilities precluded gainful employment prior to September 23, 2005.  

11.  The weight of the competent and probative evidence is against finding that the Veteran's service-connected disabilities render her so incapable of performing the activities of daily living that she requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  

12.  The competent and probative evidence is at least in equipoise as to whether the Veteran is precluded from maintaining gainful employment due solely to her service-connected acquired psychiatric disability, and the Veteran's other service-connected disabilities are independently rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).  

2.  The criteria for entitlement to an initial disability rating in excess of 20 percent for right knee patellofemoral syndrome with complex regional pain syndrome prior to November 9, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5164, 5260 (2017).  

3.  The criteria for entitlement to an initial disability rating of 10 percent, but no higher, for limitation of extension of the right knee prior to November 9, 2009, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5261.  

4.  The criteria for entitlement to an initial disability rating of 10 percent, but no higher, for slight instability of the right knee prior to November 9, 2009, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257.  

5.  The criteria for entitlement to an initial disability rating of 60 percent for a right knee disability have been met as November 9, 2009.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5256.  

6.  The criteria for entitlement to an initial disability rating in excess of 10 percent for left knee strain with complex regional pain syndrome prior to May 3, 2004, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260.  

7.  The criteria for entitlement to an initial disability rating in excess of 20 percent for left knee strain with complex regional pain syndrome as of May 3, 2004, and prior to November 9, 2009, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5260.  

8.  The criteria for entitlement to an initial disability rating of 10 percent, but no higher, for slight instability of the left knee prior to November 9, 2009, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5257.

9.  The criteria for entitlement to an initial disability rating of 60 percent for a left knee disability have been met as November 9, 2009.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5256.

10.  The criteria for entitlement to TDIU prior to September 23, 2005, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

11.  The criteria for SMC based on the need for regular aid and attendance have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).

12.  The criteria for SMC based on housebound status have been met.  38 U.S.C. §§ 1114, 5107; 38 C.F.R. § 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims, other than those addressed herein.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time, or where evidence or medical judgment establishes that an injury or disease preexisted service.  38 U.S.C. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See id.; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under [S]ection 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for bilateral pes planus have not been met.  

The evidence demonstrates a competent diagnosis of bilateral pes planus.  10/23/2009, Medical-Government.  Accordingly, the Board finds that a current disorder exists.  

The evidence demonstrates that the Veteran had bilateral pes planus prior to active service, as mild pes planus was noted on her August 1988 enlistment examination.  11/19/2001, STR-Medical.  Accordingly, the presumption of soundness does not apply.  See 38 C.F.R. § 3.304(b)(1).  

Next, the question becomes whether there was an increase in disability, or permanent worsening, such that the presumption of aggravation should apply.  See 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the preservice disability underwent an increase in severity during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Hunt v. Derwinski, 1 Vet App. 292, 296-97 (1991).  Such an increase in severity is more than a temporary worsening of symptoms or flare-ups.  See Hunt, 1 Vet. App. at 296-97.  

Service treatment records do not indicate any complaints or treatment related to the feet.  No foot abnormalities were noted on a November 1994 examination and the Veteran denied experiencing any foot trouble at that time.  08/25/2014, STR-Medical.  In August 2010, VA received a statement from the Veteran in which she stated that she had problems with her combat boots during service and that they caused pain.  08/04/2010, VA 21-4138.  

The first evidence of complaints of foot pain in post-service treatment records occurred in June 2007.  06/06/2008, Medical-Government.  

In March 2011, a VA examiner acknowledged the Veteran's contention that the boots she wore in service caused problems and led to bilateral flatfoot.  The examiner reviewed the file and noted that mild pes planus was noted upon entry and that service treatment records do not demonstrate a worsening of the disorder.  The examiner opined that pes planus was not aggravated during service, noting that worsening was not seen on x-rays, there is no documentation of worsening in the service treatment records, and there is no documentation of foot problems until years after service.  03/30/2011, VA Examination.  

In September 2015, a VA examiner opined that it is less likely than not that the Veteran's bilateral pes planus was aggravated beyond its natural progression by her service-connected knee disabilities.  The examiner explained that mild pes planus was noted upon entry in August 1988 and, based upon review of the in-service and post-service treatment records (including podiatry consultations), he did not find evidence of the disorder worsening during service or since discharge.  He added that orthotics were attempted as a means to alleviate chronic knee pain, not foot pain.  09/29/2015, C&P Exam.  

In April 2016, a VA examiner opined that pes planus was not caused by the Veteran's bilateral knee disabilities because pes planus preexisted the knee disabilities.  The examiner also opined that pes planus had not been aggravated beyond its natural progression by the knee disabilities, finding that there had been no aggravation of the Veteran's pes planus.  04/18/2016, C&P Exam.  

In an April 2017 appellate brief, the Veteran's representative argued that the April 2016 VA examination was inadequate because the examiner failed to address the Veteran's contention that she experienced foot pain due to boots worn during service.  04/19/2017, Appellate Brief.  However, the March 2011 VA examiner acknowledged the Veteran's contention that her flat feet are due to the boots, but found that the disorder had not been aggravated by her active service.  Additionally, implicit in the finding of the September 2015 VA examiner of no evidence of permanent worsening of pes planus from August 1988 to present is the inference that there was no aggravation during service.  As previously noted, aggravation contemplates more than a temporary worsening of symptoms or flare-ups.  See Hunt, 1 Vet. App. at 296-97.  

The Board finds the March 2011, September 2015, and April 2016 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, review of the relevant records, and sufficient rationales.  In light of the foregoing, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's bilateral pes planus was aggravated by her periods of active service or her bilateral knee disabilities.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that she is entitled to increased ratings for the right and left knees.  Right knee patellofemoral syndrome with complex regional pain syndrome is evaluated as 20 percent disabling prior to November 20, 2012, and 30 percent disabling thereafter, under Diagnostic Codes 5164-5260.  Limitation of extension of the right knee is evaluated as 40 percent disabling under Diagnostic Code 5261.  Left knee strain with complex regional pain syndrome is evaluated as 10 percent disabling prior to May 3, 2004, and 20 percent disabling thereafter, under Diagnostic Code 5260.  Limitation of extension of the left knee is evaluated as 30 percent disabling under Diagnostic Code 5261.  

Before the Board analyzes these issues, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Standard motion of a knee joint is from 
zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating is warranted where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5256, a 30 percent rating is warranted for favorable ankylosis with the knee fixed in full extension or slight flexion between zero and 10 degrees.  Ankylosis of the knee fixed in flexion between 10 and 20 degrees warrants a 40 percent rating, and the knee fixed in flexion between 20 and 45 degrees warrants a 50 percent rating.  A 60 percent rating, which is the maximum schedular rating, is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  Symptomatic removal of semilunar cartilage warrants a 10 percent rating under Diagnostic Code 5259.  38 C.F.R. § 4.71a, DC 5259.  

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; moderate knee or ankle disability warrants a 20 percent rating; and marked knee or ankle disability warrants a 
30 percent rating.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  However, a claimant who has both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (Oct. 6, 2004).  Additionally, a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (Oct. 22, 1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (Dec. 1, 1997); see also Lyles v. Shulkin, 29 Vet. App. 107 (2017).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and after repetitive use over time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017).  

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

As previously noted, the right knee is evaluated under Diagnostic Code 5164, which grants a 60 percent rating for amputation  not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.71, DC 5164.  Although there is no evidence of amputation of the right leg, the ratings on appeal implicate the "amputation rule" set forth in 38 C.F.R. § 4.68, which is described in more detail below.  

A.  Right knee

1.  Prior to November 9, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 20 percent for limitation of flexion of the right knee prior to November 9, 2009, is not warranted.  However, the Board finds that the competent and probative evidence is at least in equipoise as to whether a 10 percent rating is warranted for limitation of extension prior to November 9, 2009, and whether a separate 10 percent rating is warranted based on slight instability of the right knee prior to November 9, 2009.  

To warrant a rating in excess of 20 percent based on limitation of flexion of the knee, the evidence must demonstrate flexion limited to 15 degrees or less.  Treatment notes and VA examinations prior to November 9, 2009, found flexion of the right knee ranging between 25 and 110 degrees.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent based on limitation of flexion of the right knee, as the weight of the competent and probative evidence is against finding flexion limited to 15 degrees or less prior to November 9, 2009.  See 38 C.F.R. § 4.71, DC 5260.  

With the exception of a May 2002 physical therapy assessment that found extension to 20 degrees, all VA examinations and treatment notes measured extension of the right knee as ranging between zero and 10 degrees prior to November 9, 2009.  Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether extension of the right knee was limited to 10 degrees prior to November 9, 2009; thus a rating of 10 percent is warranted for limitation of extension of the right knee under Diagnostic Code 5261 as of July 3, 2001 and prior to November 9, 2009.  However, the Board finds that the single finding of extension to 20 degrees in May 2002 is less probative than the nine treatment records and VA examinations measuring extension between zero and 10 degrees.  Additionally, there is no indication that range of motion indicated in the May 2002 treatment note was determined using a goniometer, as is required under 38 C.F.R. § 4.46 (2017) for accurate measurement.  Accordingly, a rating in excess of 10 percent is not warranted for limitation of extension of the right knee prior to November 9, 2009.  See 38 C.F.R. § 4.71, DC 5261.  

The Board has considered the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and/or pain during flare-ups or after repeated use over time resulting in flexion limited to 15 degrees or less or extension limited to 15 degrees or more.  In other words, the Board finds that the Veteran's right knee disability does not more closely approximate the criteria for a 30 percent evaluation based on limitation of flexion, or 20 percent rating based on limitation of extension.  Moreover, as discussed below, the pain and resulting functional impairment caused by flare-ups are compensated by the separate rating for instability assigned herein.  

Some of the examination reports do not include the passive range of motion (ROM).  Passive ROM is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active ROM because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive ROM and active ROM provide information about the amount of motion permitted by the associated joint structures (passive ROM) relative to the individual's ability to produce motion at a joint (active ROM).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION:  A GUIDE TO GONIOMETRY 8-9 (2016).  Here, there is no indication that the structural integrity of the knee joint is compromised, such that passive ROM in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive ROM does not render the available evidence inadequate for rating purposes such that a remand for an additional VA examination is warranted, and will evaluate the Veteran's joint range of motion based on the measurements recorded for active ROM.  Additionally, neither the Veteran nor her representative contends that she is prejudiced by this omission, so another VA examination of the joints is not necessary.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges the Veteran's consistent reports of instability, buckling, and giving way of the right knee throughout the period on appeal.  A May 2003 treatment note states that stability testing shows minimal medial collateral ligament instability bilaterally.  07/07/2003, Medical-Government.  Minimal degree of instability of the right knee joint was suspected based on an October 2006 radiology report.  06/13/2007, Medical-Government.  Instability was not indicated in May 2004 or September 2008 VA examinations.  05/03/2004, VA Examination; 09/24/2008, VA Examination.  In light of the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran exhibited slight instability of the right knee prior to November 9, 2009; thus, a separate 10 percent rating is warranted under Diagnostic Code 5257 as of July 3, 2001, and prior to November 9, 2009.  See 38 C.F.R. § 4.71, DC 5257.

Separate ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, or 5262, as the weight of the competent and probative evidence is against finding ankylosis, a meniscus condition, or tibial or fibular impairment prior to November 9, 2009.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for her right knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

2.  As of November 9, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran's right knee symptoms more closely approximate extremely unfavorable ankylosis as of November 9, 2009.  

On November 9, 2009, a VA examiner found right knee flexion to 60 degrees and extension to 40 degrees.  Symptoms were indicated as giving way, instability, pain; stiffness, weakness, and decreased speed of joint motion, with several locking episodes per week.  The Veteran reported weekly flare-ups lasting hours, and that she was unable to stand more than 15 minutes or walk more than one block.  Light touch caused the Veteran to scream in pain.  11/09/2009, VA Examination.  

A January 2011 VA examiner found flexion to 60 degrees and extension to 30 degrees.  01/24/2011, VA Examination.  In November 2012, a VA examiner found flexion to zero degrees and extension to 40 degrees, although the Board notes that flexion cannot be less than extension.  11/20/2012, VA Examination.  A September 2015 VA examination indicates range of motion of the right knee between 40 and 55 degrees, but range of motion during flare-ups was estimated to be 45 to 50 degrees.  In other words, the examiner found the Veteran to have 15 degrees of motion normally, and five degrees of motion during a flare-up.  09/29/2015, C&P Exam.  Pain prevented the Veteran from undergoing range of motion testing in June 2017.  06/30/2017, C&P Exam.  The Veteran consistently reports instability resulting in falls and the June 2017 VA examiner found moderate instability.  VA examinations also demonstrate reduced muscle strength on flexion and extension of the right knee.  In light of the above, the Board finds that the Veteran's right knee symptoms more closely approximate extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more; thus, a 60 percent rating is warranted for the right knee as of November 9, 2009.  

Here, the "amputation rule" precludes the Board from assigning the Veteran a rating higher than 60 percent or any further separate ratings due to intermediate degrees of residual weakness, pain, limitation of motion, instability, or flare-ups.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, DCs 5162, 5163, 5164.  Because the Veteran's disability is in the knee, or below the middle third of the thigh, the amputation rule precludes a schedular evaluation in excess of 60 percent.  Accordingly, the Board will not consider whether the Veteran is entitled to receive a higher and/or additional evaluation for her right knee disability as of November 9, 2009.  The Board notes that the Veteran is already in receipt of the maximum rating permitted for her right knee disability as of November 20, 2012.  

B.  Left knee

1.  Prior to November 9, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that an initial disability rating in excess of 10 percent prior to May 3, 2004, and in excess of 20 percent thereafter, for limitation of motion of the left knee is not warranted.  However, the Board finds that the competent and probative evidence is at least in equipoise as to whether a separate 10 percent rating is warranted based on slight instability of the left knee prior to November 9, 2009.  

To warrant a rating in excess of 10 percent based on limitation of flexion of the knee, the evidence must demonstrate flexion limited to 30 degrees or less.  Treatment notes and VA examinations prior to May 3, 2004, found flexion of the left knee ranging between 100 and 135 degrees.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent based on limitation of flexion of the left knee, as the weight of the competent and probative evidence is against finding flexion limited to 30 degrees or less prior to May 3, 2004.  See 38 C.F.R. § 4.71, DC 5260.  

To warrant a rating in excess of 20 percent based on limitation of flexion of the knee, the evidence must demonstrate flexion limited to 15 degrees or less.  Treatment notes and VA examinations as of to May 3, 2004, and prior to November 9, 2009, found flexion of the left knee ranging between 30 and 80 degrees.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent based on limitation of flexion of the left knee, as the weight of the competent and probative evidence is against finding flexion limited to 15 degrees or less as of May 3, 2004, and prior to November 9, 2009.  See 38 C.F.R. § 4.71, DC 5260.  

With the exception of a May 2002 physical therapy assessment that found extension to 20 degrees, all VA examinations and treatment notes found extension of the left knee to zero degrees prior to November 9, 2009.  The Board assigns less probative weight to the single finding of extension to 20 degrees in May 2002 than the eight treatment records and VA examinations measuring extension to zero degrees.  Additionally, there is no indication that range of motion indicated in the May 2002 treatment note was determined using a goniometer, as is required under 38 C.F.R. § 4.46 for accurate measurement.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding limitation of extension of the left knee to 10 degrees or more prior to November 9, 2009.  Accordingly, a compensable rating based on limitation of extension of the left knee is not warranted prior to November 9, 2009.  See 38 C.F.R. § 4.71, DC 5261.

The Board has considered the 38 C.F.R. §§ 4.40, 4.45, and 4.59, and Mitchell and DeLuca criteria but finds that the competent and probative evidence weighs against finding weakened movement, excess fatigability, incoordination, and/or pain during flare-ups or after repeated use over time resulting in flexion limited to 15 degrees or less or extension limited to 10 degrees or more.  In other words, the Board finds that the Veteran's left knee disability does not more closely approximate the criteria for a higher rating based on limitation of motion of the left knee.  Moreover, as discussed below, the pain and resulting functional impairment caused by flare-ups are compensated by the separate rating for instability assigned herein.  

For the reasons discussed previously, the Board will not remand to attempt to determine passive range of motion of the left knee prior to November 9, 2009.  

The Board acknowledges the Veteran's consistent reports of instability, buckling, and giving way of the left knee throughout the period on appeal.  A May 2003 treatment note states that stability testing shows minimal medial collateral ligament instability bilaterally.  07/07/2003, Medical-Government.  Instability was not indicated in May 2004 or September 2008 VA examinations.  05/03/2004, VA Examination; 09/24/2008, VA Examination.  In light of the foregoing, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran exhibited slight instability of the left knee prior to November 9, 2009; thus, a separate 10 percent rating is warranted under Diagnostic Code 5257 as of July 3, 2001 and prior to November 9, 2009.  See 38 C.F.R. § 4.71, DC 5257.

Separate ratings are not warranted under Diagnostic Codes 5256, 5258, 5259, or 5262, as the weight of the competent and probative evidence is against finding ankylosis, a meniscus condition, or tibial or fibular impairment prior to November 9, 2009.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for her left knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

2.  As of November 9, 2009

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran's left knee symptoms more closely approximate extremely unfavorable ankylosis as of November 9, 2009.  

On November 9, 2009, a VA examiner found left knee flexion to 60 degrees and extension to 0 degrees.  Symptoms were indicated as giving way, instability, pain; stiffness, weakness, and decreased speed of joint motion, with several locking episodes per week.  The Veteran reported weekly flare-ups lasting hours, and that she was unable to stand more than 15 minutes or walk more than one block.  Light touch caused the Veteran to scream in pain.  11/09/2009, VA Examination.  

A January 2011 VA examiner found flexion to 15 degrees and extension to 50 degrees.  01/24/2011, VA Examination.  In November 2012, a VA examiner found flexion to 20 degrees and extension to 20 degrees, which would indicate that the knee was fixed in position at 20 degrees.  11/20/2012, VA Examination.  A September 2015 VA examination indicates range of motion of the left knee between 45 and 75 degrees, but range of motion during flare-ups was estimated to be 45 to 50 degrees.  In other words, the examiner found the Veteran to have 35 degrees of motion normally, but only five degrees of motion during a flare-up.  09/29/2015, C&P Exam.  In June 2017, a VA examiner found flexion of the left knee to 120 degrees and extension to 60 degrees.  06/30/2017, C&P Exam.  The Veteran consistently reports instability resulting in falls and the June 2017 VA examiner found slight instability.  VA examinations also demonstrate reduced muscle strength on flexion and extension of the left knee.  In light of the above, the Board finds that the Veteran's left knee symptoms more closely approximate extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more; thus a 60 percent rating is warranted for the left knee as of November 9, 2009.  

As previously noted, the amputation rule precludes an evaluation in excess of 60 degrees for a knee disability.  Accordingly, the Board will not consider whether the Veteran is entitled to receive a higher and/or additional evaluation for her left knee disability as of November 9, 2009.  


III.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.

Prior to September 23, 2005, the Veteran was service-connected for a right knee disability (20 percent) and a left knee disability (20 percent).  His service-connected disabilities combined for 30 percent as of July 3, 2001, and 40 percent as of May 3, 2004.  Therefore, the schedular threshold requirements for TDIU were not been met prior to September 23, 2005.  See 38 C.F.R. § 4.16(a).  As the issue of extraschedular consideration was adjudicated in the first instance by the Director in February 2016, the Board is now free to review this matter de novo.  Floyd v. Brown, 9 Vet. App. 94 (1996).  

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his or her level of education, special training, and previous work experience, but not to his or her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities did not preclude substantially gainful employment prior to September 23, 2005.  

VA examinations and treatment records indicate that prior to September 23, 2005, the Veteran's service-connected bilateral knee disabilities resulted in limitations in ambulating.  The Veteran reported that her knee disabilities prevented her from performing the physical aspects of her job.  01/02/2002, VA Examination.  

The evidence demonstrates that the Veteran stopped working in April 2003 due to an on-the-job back injury.  She was terminated from her position in April 2004 following an absence of one year due to that injury.  10/05/2004, Third Party Correspondence; 12/10/2003, Medical-Government.  

The Board acknowledges that the Social Security Administration (SSA) determined the Veteran to be disabled for SSA purposes as of April 18, 2003.  In light of the fact that there are significant differences in the definition of disability under the SSA and VA systems, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems. Consequently, the Board must provide the basis for not accepting a finding of disability by a SSA administrative law judge.  Id.  Here, the Veteran was determined disabled as of April 18, 2003, the day she suffered her on-the-job back injury.  The Board notes that the Veteran is not service-connected for a back injury.  SSA was also able to consider the Veteran's psychiatric symptoms and limitations due to obesity and cardiovascular problems, which are part of the SSA's medical file.  Again, the Board is unable to consider the effects of any nonservice-connected disabilities for TDIU purposes.  

In May 2004, the Veteran reported that she was finishing a semester at school, but had missed some classes due to lack of motivation to attend.  07/13/2004, Medical-Government, p. 17.  The Veteran reports completing two years of college.  06/25/2004, VA 21-8940.  

In February 2016, the Director considered entitlement to TDIU on an extraschedular basis, and concluded that the totality of the evidence does not demonstrate that the Veteran's bilateral knee disabilities precluded employment prior to September 23, 2005.  02/08/2016, Administrative Decision.  

Based on the competent and probative medical and lay evidence, the Board finds that the Veteran's service-connected disabilities did not prevent her from securing or maintaining gainful employment prior to September 23, 2005.  The Board recognizes that her service-connected disabilities may have resulted in some occupational impairment and/or inconvenience in the workplace; however, she was being compensated for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The competent and probative medical and lay evidence is against finding that her service-connected disabilities precluded all types of employment, including sedentary labor.  In this regard, the record reflects that the Veteran completed two years of college and worked in mental health services.  There is no indication that the Veteran's service-connected disabilities resulted in cognitive impairment during the period on appeal.  The Board finds that the lack of cognitive deficits, along with the Veteran's education, weigh against a finding that she would be unable to find or follow a substantially gainful occupation.  With regard to her unique circumstances, to include her education, work experience, and impairment from service-connected disabilities, the Board finds that the competent and credible evidence weighs against finding the Veteran unemployable by reason of her service-connected disabilities prior to September 23, 2005.

IV.  SMC

"SMC is available when, 'as the result of service-connected disability,' a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011) (citing 38 U.S.C. §1114(k)-(s)).  Section 1114(l) provides five distinct ways for a veteran, "as the result of service-connected disability," to qualify for this rate of SMC:  (1) anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; (3) blindness in both eyes with 5/200 visual acuity or less; (4) being permanently bedridden; or (5) having "such significant disabilities as to be in need of regular aid and attendance."  38 U.S.C. § 1114(l).  

The following basic considerations are critical in determining the need for the regular aid and attendance of another person:  inability of the Veteran to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  Id.  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Id.  

"Bedridden" will be a proper basis for the determination for the need for aid and attendance.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.

VA examinations in November 2009, December 2010, and April 2016, indicate that the Veteran's service-connected disabilities do not render her unable to feed herself, attend to the wants of nature, keep herself ordinarily clean and presentable, or that she has a physical or mental disorder which requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  The Veteran states that she requires assistance showering due to balance issues, but the April 2016 VA examiner opined that this is not secondary to her service-connected disabilities, noting that the Veteran has nonservice-connected fibromyalgia.  The Veteran is able to leave her home without restriction and can ambulate with the assistance of her walker or scooter.  The evidence does not demonstrate that the Veteran is bedridden; in fact, the Veteran reported spending the majority of her time sitting at her computer.  11/17/2009, VA 21-2680; 12/23/2010, VA 21-2680; 04/18/2016, C&P Exam.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's service-connected disabilities render her so incapable of performing the activities of daily living that she requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.

If the Veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the Veteran is able to establish entitlement to SMC based on housebound status under 38 U.S.C. § 1114(s).  Under 38 U.S.C. § 1114(s), SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and either of the following are met:  (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 
100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he or she is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to his or her house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  Id.  

In Bradley v. Peake, the Court held that if the evidence supports a finding of TDIU based solely upon a single service-connected disability, then such a TDIU rating may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C. § 1114(s).  22 Vet. App. 280, 293 (2008).  

Initially, the Board notes that the Veteran does not have a service-connected disability rated at 100 percent.  However, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether TDIU may be based solely on the Veteran's service-connected acquired psychiatric disorder.  

A December 2013 rating decision granted TDIU based, it appears, on the Veteran's service-connected psychiatric disorder.  The rating decision relied on a December 2012 VA examination which found total occupational and social impairment based on symptoms such as depressed mood; anxiety; panic attacks more than once per week; chronic sleep impairment; impairment of short- and long-term memory; flattened affect; disturbances of motivation and mood; and obsessional rituals.  12/06/2012, VA Examination.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran is precluded from maintaining gainful employment based solely on her service-connected psychiatric disorder.  As the Board finds herein that TDIU may be solely predicated upon her service-connected psychiatric symptoms, and the additional service-connected disabilities are independently ratable at 60 percent or more, the criteria for SMC based on housebound status have been met.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).


ORDER

Service connection for bilateral pes planus is denied.  

An initial disability rating in excess of 20 percent for right knee patellofemoral syndrome with complex regional pain syndrome prior to November 9, 2009, is denied.  

An initial disability rating of 10 percent, but no higher, for limitation of extension of the right knee prior to November 9, 2009, is granted.  

An initial disability rating of 10 percent, but no higher, for slight instability of the right knee prior to November 9, 2009, is granted.  

A single initial disability rating of 60 percent for a right knee extremely unfavorable ankylosis is granted as of November 9, 2009, is granted.  

An initial disability rating in excess of 10 percent for left knee strain with complex regional pain syndrome prior to May 3, 2004, is denied.  

An initial disability rating in excess of 20 percent for left knee strain with complex regional pain syndrome as of May 3, 2004, and prior to November 9, 2009, is denied.  

An initial disability rating of 10 percent, but no higher, for slight instability of the left knee prior to November 9, 2009, is granted.  

A single initial disability rating of 60 percent for a left knee extremely unfavorable ankylosis is granted as of November 9, 2009.  

An effective date prior to September 23, 2005, for the award of TDIU is denied.  

SMC based on the need for aid and attendance is denied.  

SMC based on housebound status is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


